

116 S3991 IS: Coronavirus 2019 Special Enrollment Period Act
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3991IN THE SENATE OF THE UNITED STATESJune 17, 2020Ms. Duckworth (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a special enrollment period for health plans offered on the Exchanges, in response to the public health emergency related to the coronavirus 2019.1.Short titleThis Act may be cited as the Coronavirus 2019 Special Enrollment Period Act.2.Special enrollment periodSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period and inserting ; and; and(3)by adding at the end the following:(E)a special enrollment period that begins on July 1, 2020, and ends on October 1, 2020..